DETAILED ACTION
	The amendment dated 5-4-2021 is acknowledged.	
Claims included in the prosecution are 1-3, 5-12, 14-16 and 18-20.
In view of the amendments, the 112, 2nd paragraph 102 rejections are withdrawn.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenk (5,262,168).
Lenk discloses loading of prostaglandins into liposomes using pH gradients. The prostaglandins include, PGE1, PGE2, PGG and PGF. According to Lenk, the internal and external pH can be adjusted from pH 3.0 to 11.0 and buffers could be sodium carbonate or bicarbonate buffer Further according to Lenk, 50 to 100 % of prostaglandin could be encapsulated. The liposomes could be formed using phosphatidylcholine, phosphatidylserine, phosphatidic acid by themselves or in combination. The liposomes 
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Lenk does not teach a liposomal composition with a P/T ratio of less than 100 to increases potency of prostaglandin or its analogues and sustain the therapeutic effect of prostaglandin or its analogues to at least 6 hours and thus, a person skilled in the art would not arrive at the present invention based on the teaching of Lenk and claims 1-10, 12-13 and new claim 20 are non-obvious in view of Lenk. 
This argument is not persuasive. First of all, it is unclear from the specification what P/T ratio means and there is no specific definition of the term. It would appear that this term refers to the drug when administered to a subject. The rejected claims however, are composition claims and applicant has not shown that Lenk’s prostaglandin containing liposomes do not produce the same P/T ratios when administered. 
2.	Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lenk (5,262,168) or WO 2018/031568 further in combination with Minko (US 2013/0273164) or vice versa.
	The teachings of Lenk have been discussed above.

What is lacking in Lenk and WO 2018 is the teaching of the use of prostaglandin encapsulated liposomes for the treatment of pulmonary hypertension. 
Minko teaches prostaglandins are effective in the treatment of pulmonary diseases such as Idiopathic pulmonary fibrosis which causes several symptoms such as pulmonary hypertension. Prostaglandins are encapsulated within liposomes and administered by inhalation. Minko does not specify whether prostaglandin- liposomes have a pH gradient; Minko also does not teach the phospholipids used for the formation of liposomes and bicarbonate buffer (Abstract, 0003, 0080-0082, 00860088, Examples and claims). 
It would have been obvious to one of ordinary skill in the art to use the liposomal compositions containing prostaglandins taught by Lenk or WO for the treatment of lung conditions such as pulmonary hypertension with a reasonable expectation of success since Minko teaches the effectiveness of liposomes encapsulating prostaglandins. Alternately to use the method of formation of liposomes and loading of prostaglandins using a pH gradients in the formation of liposomes in Minko would have been obvious to one of ordinary skill in the art since such a method is known in the art as taught by Lenk. Although the Minko does not the protocol of administration, it would have been obvious to one of ordinary skill in the art of medical sciences to determine the claimed 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Lenk. Applicant argues that based on the declaration of Dr. Kan, the free (unencapsulated PEG 1 % of WO 2018 liposomal formulations is expected to reach 100 % within 2 hours of IVR study which indicates all of the encapsulated PEG1 is released from the WO liposomal compositions within 2 hours of the in vitro study and accordingly the WO liposomal compositions cannot maintain the therapeutic effect of PEG1 for up to 6 hours. Further according to the affidavit by Dr. Kan, the Examples 4 and 5 of instant specification show the potency of the prostaglandin or its analogues of the claimed pharmaceutical composition in reducing pulmonary artery pressure 3-9 folds higher than that of the free prostaglandin or its analogues. 
	These arguments with regard to the affidavit have been addressed below.
	Applicant while admitting that Minko teaches that prostaglandins are effective in treating pulmonary diseases, argues that Minko does not cure the deficiencies of Lenk or WO. This argument is not persuasive since Minko was combined for the effect of prostaglandin and Lenk and WO teach liposomal encapsulation of prostaglandins.
3.	Claims 1-3, 8-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/25147 in combination with Lenk (5,262,168) cited above.
	WO discloses loading of weakly acid drugs into liposomes using pH gradients. According to WO, the internal and external pH can be adjusted with acidic inside and basic outside or basic inside and acidic outside and using sodium bicarbonate (200 mM 
	WO does not specifically teach the weakly acid drug is a prostaglandin or iloprost or treprostinil. However, since it teaches a variety of drugs weakly acidic drugs it would have been obvious to one of ordinary skill in the art to encapsulate any drug including prostaglandins and prostacyclin with a reasonable expectation of success. One of ordinary skill in the art would be motivated further to encapsulate prostaglandins since Lenk teaches encapsulation of these compounds by a similar method of loading. Although WO does not teach treatment of respiratory diseases, since it teaches anti-inflammatory steroids and since steroids are known treatment of inflammation or lungs, it would have been obvious to one of ordinary skill in the art to treat respiratory conditions with a reasonable expectation of success.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Lenk. Applicant’s only argument is that instant composition is characterized in a P/T ratio less than 100 and WO does not teach that. These arguments have been addressed above.
4.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Lenk (5,262,168); OR 2) WO 96/25147 in combination with Lenk (5,262,168) both as set forth above, further in view of Nicolls (US 2013/0251787)
The teachings of Lenk and WO 96 have been discussed above. As pointed out above, both Lenk and WO do not specifically teach the encapsulation of prostaglandins treprostinil and iloprost.
 	Nicolls teaches liposomal compositions. According to Nicolls, prostaglandins treprostinil and iloprost are known to be administered through multiple daily inhalations to treat pulmonary hypertension. According to Nicolls the pulmonary arterial hypertension could be treated with leukotriene A4 inhibitors  could be encapsulated within the liposomes for the treatment of pulmonary hypertension (Abstract and 0012, 0047, 0066, 0085, 0190, 0209, 0210, 0224, 0233, 0327, 0330 and claims).
	It would have been obvious to one of ordinary skill in the art to use prostacyclin as the weak acid drug in the liposomes of Lenk or WO with a reasonable expectation of success since liposomal encapsulation of prostacyclin and liposomal incorporation is known in the art as evident from Nicolls. Although the references do not the protocol of administration, it would have been obvious to one of ordinary skill in the art of medical sciences to determine the claimed protocol since it depends on the severity of pulmonary hypertension and the age of the subject and other parameters.
	Applicant argues that Nicolls teaches the encapsulation of leukotriene A4 inhibitors, but does not cure the deficiencies of Lenk or WO 96

5.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Lenk (5,262,168); OR 2) WO 96/25147 in combination with Lenk both as set forth above, further in view of Barenholz (US 2013/0052259).
The teachings of Lenk and WO have been discussed above. What is lacking in Lenk and WO is the use of a cationic lipid such as DC cholesterol or DDAB.
Barenholz while disclosing liposomal containing weak acid drugs teaches the inclusion of cationic lipids such as DC cholesterol or DDAB. The liposomes are loaded with drugs by a pH gradient (Abstract, 0008, 0030, 0034-0041, 0051. 0081-0095 and 0140).
	It would have been obvious to one of ordinary skill in the art to include a cationic lipid with the bilayer forming phospholipids while loading a weak acid drug with a reasonable expectation of success since such an inclusion produces a charge on the liposome and since Barenholz teaches that cationic lipids can be included in the liposomes when loading weak acid drugs.
	Applicant argues that Barenholz teaches co-encapsulating two amphipathic drugs into a predetermined ratio , but does not teach the P/T ratio. This argument is not persuasive since Barenholz is combined for the inclusion of a cationic lipid in liposomes.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 5-12, 14-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-13 and 15-25  of copending Application No. 16/043,126 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and claims in the copending application are drawn to liposomal compositions containing a weak acid drug; claims in the copending application specify the weak acid drugs as prostaglandin and several others in broad terms and although instant claim 1 does not define the weak acid drug, the dependent claim 5 recites prostaglandin. Instant claims recite a pH gradient and claims in the copending application recite the external pH as less than 7 and internally the liposomes contain bicarbonate implying that there is a pH gradient. The claims in both applications are thus, obvious variants.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant indicate it will be addressed when the claims are allowable. The rejection is maintained.

	The affidavit submitted by Pei Kan has been carefully and fully considered, but is not found to be persuasive. Pei Kan in his affidavit shows the tables WO 2018 (points 8-14 in the affidavit) and concludes that PEG1 % of the WO liposomal formulation is expected to reach 100 % within 2 hours of the IVR study and therefore, WO 2019 does not teach a method of treating pulmonary hypertension by administering a liposomal composition at least every 6 hours. Further according to affidavit, Examples 4 and 5 of instant specification shows the potency of the prostaglandin or its analogues of the 
	These arguments are not found to be persuasive. First of all, the rate of release of a drug from liposomes depends on the nature of phospholipids used. The examiner cites Birch (US 2007/0231269 (see 0121) and Cipolla (US 2011/0064796). Instant claims do not recite any specific phospholipid(s) or specific prostaglandins and the method claims do not even recite the mode of administration. . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612